DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to anticipate and/or render obvious either solely or in combination: “a movement vector integration unit that integrates the movement vectors that are respectively calculated by the movement vector calculation unit in the ultrasound images from a time when the reference image is held by the reference image holding unit to a current time; a deformed image generation unit that generates a deformed image in which the ultrasound image of a current frame acquired by the image acquisition unit is moved and changed tracing back to a time when the reference image is held by the reference image holding unit based on a movement change integrated by the movement vector integration unit, and comparing the deformed image generated by the deformed image generation unit with the reference image held by the reference image holding unit.”
Regarding independent claim 20, the prior art fails to anticipate and/or render obvious either solely or in combination: “integrating the movement vectors that are respectively calculated by the movement vector calculation unit in the ultrasound images from a time when the reference image is held by the reference image holding unit to a current time; generating a deformed image in which the ultrasound image of a current frame acquired by the image acquisition unit is moved and changed tracing back to a time when the reference image is held by the reference image holding unit based on a movement change integrated by the movement vector integration unit, and comparing the deformed image generated by the deformed image generation unit with the reference image held by the reference image holding unit.”
Claims 2-19 depend upon allowable claim 1 and are therefore considered to be allowable as well at least by virtue of  their dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
integrating the movement and generating a deformed image based on back tracking the frames and comparing that image with the reference image as the claim requires The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Matsumoto et al. (US publication No. 2019/0216441): even though Matsumoto teaches calculating movement between frames and calculates time change amount of the angle of the acquisition between frames, Matsumoto fails to disclose integrating the movement and generating a deformed image based on back tracking the frames and comparing that image with the reference image as the claim requires.
Inoue et al. (US publication No. 2012/0253195): even though Inoue discloses a displacement measurement means for generating displacement of the tissue between frames, Inoue also fails to disclose integrating the movement and generating a deformed image based on back tracking the frames and comparing that image with the reference image as the claim requires




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278. The examiner can normally be reached M-F 9 am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARJAN SABOKTAKIN/Examiner, Art Unit 3793          

/AMELIE R DAVIS/Primary Examiner, Art Unit 3793